Title: From John Adams to Sarah Smith Adams, 2 October 1820
From: Adams, John
To: Adams, Sarah Smith



my dear daughter
Montezillo October 2d. 1820

I thank you for your kind Letter of the 16th. I rejoice to hear of your comfortable health and eligible situation—I hear that most pleasing accounts of Mr Johnson and his Lady, and of all their Children A high gratification to me; And a foundation of an Ardent hope, That, that Branch of my Posterity will be useful members of Society, and consequently, consolations to their Parents; and examples and Blessings to the World—
We are in daily expectation of seeing Mrs Clark, and her sprightly lovely Susan  But have as yet no intelligence of their departure from Utica—
You have great reason to rejoice in your Children and Grand Children—And I congratulate you upon it—I think as favourably as you do of my acquaintance and Name Sake Master John and receive accounts of the other too also favourable, and promising—
The Grey lock, you request, is enclosed—Louisa thanks you for her kind Invitation
Your City of Utica is becoming a splendid Mart—The Grand Canal will make it a Place of much resort Wealth, Power and Grandeur—But what are, Wealth, power and grandeur, in this sublunary World; I have never had much of either But enough however to make me sick of them all
It is not probable we shall ever meet in this World—but there is a better World on high— / So believes your affectionate / Father
John Adams